DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 2, 4, 8, 11, 12, 19 and 20; and added new claim 21 in the amendment filed on 1/6/2022. Claims 1-21 are currently pending in the present application.

Response to Arguments
Applicant's arguments filed on 1/6/2022 with respect to claims 6, 9 and 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered and are persuasive. However, upon further consideration of the new claim 21, the new grounds of rejections are made in this office action.

	Regarding to the Applicant’s Arguments:
With respect to the Applicant’s arguments asserted, on pages 15-17 of the Remarks regarding to the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the Applicant respectfully requested the rejection of the claims 6, 9 and 11 should be withdrawn.
		In response to the Applicant’s arguments, the Examiner respectfully 	agreed and therefore the rejection has been withdrawn.
With respect to the Applicant’s arguments asserted, on page 15 of the Remarks regarding to the objection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the Applicant stated that “minor typographical errors have been corrected in the claims. It is respectfully requested that the Examiner withdraw the rejection of the claims under 35 U.S.C. 112(b)”.
		In response to the Applicant’s arguments, the Examiner respectfully 	disagreed because some minor typographical errors have not been corrected 	and the rejection of claims under 35 U.S.C. 112(b) have not been resolved. 	Accordingly, the objection and rejections of the claims under 35 U.S.C. 112(b) 	are hereby maintained in this office action.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:
	As per claim 13, the recited limitation of “outputting redundancy-reduced data set (RRDS) as…” should be written as “outputting the redundancy-reduced data set (RRDS) as…”
	As per claim 20, the recited limitation of 	“obtains each dimension of the multi-dimensional data set (MDDS) as a one or more rows of one or more databases tables stored in a database” should be written as “obtains each dimension of the multi-dimensional data set (MDDS) as database tables stored in a database”.
	Appropriate corrections are respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the Applicant’s instant specification and the method of claim 1, wherein some required conditions to perform in different functionalities of the claim are concealed.

Claim 21 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without using some conditions required in different claimed functionalities (i.e., see the method of claim 1 and the Applicant’s instant specification), which are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 17 and 21 recite the limitation of “obtaining at least one assumption about the distribution of…”. There is insufficient antecedent basis for “the distribution” in the claims.
Claim 17 recites the limitation of “generating the redundancy-reduced data set (RRDS) as output from the input multi-dimensional data set (MDDS)”. There is insufficient antecedent basis for the phrase “the redundancy-reduced data set (RRDS)” in this limitation of the claim.

Claims 1, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		
	As per claims 1 and 17, the claims recite the limitations of “estimating a [relatively] more relevant subset of the obtained multi-dimensional data set (MDDS)…” and “reducing the obtained multi-dimensional data set (MDDS) based on the estimated [relatively] more relevant subset of the obtained multi-dimensional data set (MDDS) thereby generating the redundancy reduced data set (RRDS) as output from the input multi-dimensional data set (MDDS)” which render the claims indefinite. The claims provide no guidance as to how the step “estimating” is to be accomplished or How “the estimated [relatively] more relevant subset” is to be recognized and/or identified as such in order to be used in step “reducing”? And how the step “reducing” the obtained multi-dimensional data set (MDDS) based on “the estimated [relatively] more relevant subset” is to be accomplished or performed? There appear to be missing essential elements. Correction or clarification is respectfully required.
	Note, the dependent claims 2-16 and 18-19 are also rejected because they depend on their parent claims 1 and 17 respectively.
	
	As per claim 21, the claim recites “obtaining at least one assumption about the distribution of one or more of the following: (i) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y); and reducing, the obtained multi-dimensional data set (MDDS) based on the obtained at least one assumption” which renders the claim indefinite or contradiction because:
	when the assumption about the distribution of the obtained set of responses (Y) is obtained as an optional based on “one or more of (i) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y)”, the step of “reducing, the obtained multi-dimensional data set (MDDS) based on the obtained at least one assumption” is indefinite or contradiction. Appropriate correction is respectfully required.
	
	As per claim 21, the claim provides no guidance as how a tangible result is achieved or generated. There appear to be missing essential elements. Clarification or correction is respectfully required.
	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections and the rejections as set forth in this Office action.

Reasons for Allowance
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“obtaining the multi-dimensional data set (MDDS), wherein the multi-dimensional data set (MMDS) includes a set of multiple dimensions, wherein each one of the dimensions of the multidimensional data set (MMDS) includes a set of input variables;
	obtaining a set of responses (Y) for the multi-dimensional data set (MDDS), wherein each one of the responses in the set of responses (Y) is one or more quantifiable response values each representing one or more determined prediction values made based on the one or more dimensions of the multi-dimensional data set (MMDS) at least partly based on a perceived correlation between the one or more dimensions of the multi-dimensional data set (MMDS) and its one or more respective response values in the set of responses (Y);
	combining the obtained multi-dimensional data set (MDDS) and the obtained set of responses (Y) as a combined multidimensional set of input data and its corresponding responses (X*Y);
	obtaining at least one assumption about the distribution of (i) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y) in the combined multi-dimensional set of input data and its corresponding responses (X*Y);
	estimating a more relevant subset of the obtained multi-dimensional data set (MDDS), by processing the combined multi-dimensional set of input data and its corresponding responses (X*Y), based on the obtained at least one assumption about the distribution of: (i) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y) in the combined multi-dimensional set of input data and its corresponding responses (X*Y); and
	reducing the obtained multi-dimensional data set (MDDS) based on the estimated more relevant subset of the obtained multi-dimensional data set (MDDS) thereby generating the redundancy-reduced data set (RRDS) as output from the input multi-dimensional data set (MDDS)”, as recited in the independent claims 1 and 17; and
	“obtains each dimension of the multi-dimensional data set (MDDS) as a one or more rows of one or more databases tables stored in a database;
	represents each one of the rows of the database table as an original input vector in an original input space;
	uses a linear transformation to project each one of the original input vectors into a new corresponding input space as a corresponding input subspace of its original input space to generate multiple transformed input vectors;
	obtains each one of responses in a corresponding set of responses of the multi-dimensional data set (MDDS) as response data stored in one or more database tables stored in a database;
	represents the response data of the database table as an original response vector in an original response space;
	uses a linear transformation to project the original response vector into a new corresponding space as a corresponding response subspace of its original response space to generate at least one transformed response vector;
	maximizes mutual information between the multiple transformed input vectors and the transformed response vector by at least:
		generating a probably density function as a derivative of the data to obtain a sample covariance of the multiple transformed input vectors and the transformed response vector to obtain an original mutual information of the obtained multi-dimensional data set (MDDS);
		optimizing the obtained mutual information by at least partly using one or more Lagrange multipliers to impose one or more constraint optimization functions, to obtain an optimized mutual information between the multiple transformed input vectors and the transformed response vector; and
	outputing the redundancy-reduced data set (RRDS) based on the optimized mutual information”, as recited in the independent claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/25/2022